By the Court,

Pratt, J.
The motion must be granted. Section 1670 of the Compiled Laics having made it the duty of the Prosecuting Attorney “ to prosecute all suits arising under this act, brought into the Circuit Court whether by appeal or otherwise,” he is the only person who can sign such a notice of trial as “ Attorney for the People.” But I am of the opinion that a notice signed by the prosecutor or prosecutrix, (in case the proceeding is not commenced or conducted by the Prosecuting Attorney) or signed by another attorney as the attorney of such prosecutor or prosecutrix, would be good.